Citation Nr: 1813220	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  10-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to gastroesophageal reflux disease (GERD) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired from the Board; a transcript is of record.  The Board offered the Veteran the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  As a result, in November 2016, a Travel Board hearing was held before the undersigned; a transcript is of record.

This matter was last before the Board in June 2017, when it was remanded for further development.


FINDING OF FACT

Sleep apnea not manifested during service, and is not shown to be related to service, to include as secondary to (caused or aggravated) service-connected disabilities.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding his claim, and the Board finds the examinations to be adequate upon which to adjudicate the merits of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the October 2011 and November 2016 Board hearings, the retired judge and the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  The Veteran has not suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310 (2017).  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2017).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran contends his sleep apnea is due to service, to include his service-connected GERD and PTSD.

A review of the Veteran's service treatment records do not show sleep apnea.  The first documentation of diagnosed sleep apnea was from a May 2009 sleep study.

In an October 2009 letter, a physician assistant at an Army Community Hospital stated it was his medical opinion that the Veteran's documented sleep apnea in May 2009 existed prior to his retirement from service, and that it contributed to making his GERD symptoms worse.  The letter did not provide a rationale for the opinion that sleep apnea existed during service; therefore, it can be afforded little probative value.

In an undated letter received in January 2010, the Veteran's spouse stated that during his service, he did not sleep well, woke up through the night, and was forgetful during the day.  Since his retirement, he continued to snore loudly and woke up gasping or choking.

On March 2010 VA examination, the Veteran reported he first noticed some memory problems around 2001, when he was diagnosed with GERD.  The examiner noted that the sleep study diagnosing obstructive sleep apnea was performed approximately six years after the Veteran's retirement from service.  The examiner stated that while hypersomnolence and memory loss could be attributable to sleep apnea, he could find no documentation showing a diagnosis of sleep apnea during service or specific complaints of memory issues relating to sleep problems.  As a result, the examiner found it less likely than not that the May 2009 diagnosed sleep apnea was attributable to the Veteran's military service.

On August 2013 VA examination, the examiner noted that obstructive sleep apnea is caused by obstruction of the upper airway, and in adults, the most typical individual with obstructive sleep apnea suffers from obesity.  The examiner stated there was no medical literature supporting a causal relationship between PTSD and obstructive sleep apnea, and that PTSD does not cause collapse of the airway.  The examiner did note that the Veteran was morbidly obese, which was at least as likely as not related to the sleep apnea, and that it was less likely than not that sleep apnea was proximately related to PTSD.

On August 2017 VA examination, the examiner noted there was no evidence of sleep apnea symptoms during the Veteran's active service.  The examiner stated that symptoms related to GERD, including reflux and regurgitation, were not responsible for obstructive sleep apnea.

A January 2018 medical opinion opined that the Veteran's obstructive sleep apnea was less likely as not proximately due to or the result of GERD, nor was it aggravated beyond its natural progression by GERD.  The rationale for the opinion was that there was no confirmative evidence in medical or scientific literature to indicate obstructive sleep apnea is the result of or due to GERD, and that the most closely associated condition in obstructive sleep apnea is obesity.  The examiner noted that at the time the Veteran was diagnosed with obstructive sleep apnea, his body mass index was greater than 30, indicative of obesity.  The examiner also opined that it was less likely as not that obstructive sleep apnea was caused by PTSD, or aggravated beyond its natural progression by PTSD.  The examiner noted that while literature indicates PTSD and obstructive sleep apnea typically occur more frequently together, there was no statistically significant correlation that PTSD caused obstructive sleep apnea.  The examiner also stated that while there have not been systematic review studies for the natural progression of obstructive sleep apnea, worsening of obstructive sleep apnea has been observed with increasing body mass index, and the Veteran's BMI had been as high as more than 40.

The Board finds that the evidence of record does not support a finding of service connection for sleep apnea.

The Board finds the January 2018 VA opinion to be the most probative evidence of record regarding the relationship between the Veteran's sleep apnea and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history, and found that the Veteran's current obstructive sleep apnea is not related to service, to include his service-connected GERD and PTSD.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran and his spouse attributing sleep apnea to service or service-connected disabilities.  However, the evidence of record does not demonstrate that the Veteran or his spouse have the requisite medical training, expertise, or credentials needed to provide a competent opinion as to medical causation.  The question of causation involves a complex medical question, and they do not have the medical expertise to provide such an opinion.  Therefore, they are not competent to provide opinions as to the etiology of sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


